Title: To Alexander Hamilton from James McHenry, 10 July 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department10th July 1799

I enclose you Copies of a letter from J Jackson Esqr. Supervisor at Boston, with my indorsement of reference, to the accountant of this Department, and of the Accountants answer, or report, dated the 6th instant.
The difficulties you will percieve, are almost daily occurring in the Accountants Office, relative to settlements for quarter Master’s supplies, by Contractors, or agents, and for repairs of barracks &c, ordered by Commandants of Posts, induce me, to request, you will report, as soon as convenient, on the regulations, submitted to you, in my letter of the 24t June ultimo.
You will be pleased to add, whatever may appear necessary, to make the regulations apply as much as possible, to all Quarter Masters supplies and to extend them, if proper, so as to give a suitable latitude to, but define the extent of authority in Commandants of Posts, on the subject of repairs for barracks, hospitals, the building of expensive barges &c.
I wish also to call your attention to two subjects which have been presented for decision, one in a letter from Major General Pinckney of the 22d June ulto relative to allowances, to the Servants of Officers, who are entitled to servants, but which servants are not soldiers. The General had been applied to, by Major Freeman, now commanding at Fort Johnson in South Carolina, who stated that his two servants are not taken from the line, that he had not drawn provisions from the Contractors for them for fourteen months, and requested to be permitted to receive the same allowance for them, from the United States as he should have received had he taken them from the line. The General cites a resolve of Congress of the 11th March 1780, which allows clothing, pay, and rations to any Officer entitled to a servant, who shall bring into the field with him a servant of his own: the Officer in such case, not to be allowed a servant out of the line; observes that he does not know accurately, whether this resolve is acted upon at present, but adds that General Wilkinson in his orders of the 3d. June 1797, allows Officers, who provide themselves private servants and do not take them from the line, to draw subsistence for them. Under the impression that such an allowance would be beneficial to the service Major Freeman has been permitted to draw subsistence for his servants, from the 19th June ulto until my decision is known. Since this Subject has presented itself it may require a general regulation, or order. Before however such regulation or order can be formed, it is necessary to settle what officers are or shall be entitled to servants, and whether any officer shall be entitled to more than one.
The other respects, the drawing of provision for the Children of the Army, which Colonel Hamtramck informs me, is authorised by a General Order, and greatly encreases the issues.
On both these subjects of reference, I request your deliberate opinion.
I had omitted to mention that Lieutenant Leonard, for undertaking to order repairs to the Hospital and Officers Quarters on Bedloe’s Island, and more especially to expend Public monies, without your authority, and when an Agent of the war Department was present, whose duty it is to superintend such civil operations, must be considered as highly reprehensible.
I am Sir   with great respect   your obedient servant
James McHenry
Major General Hamilton
